[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                January 6, 2006
                               No. 05-10721                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 03-00042-CR-MMP

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

RANDY L. HOLT,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (January 6, 2006)


Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Randy L. Holt appeals his 18-month sentence for mail fraud in violation of
18 U.S.C. § 1341. Holt argues that the district court erred in enhancing his

sentence under an advisory guidelines system based on facts that were neither pled

in his indictment nor admitted by him.

      Holt was sentenced after the Supreme Court returned its decision in United

States v. Booker, 543 U.S. __, 125 S.Ct. 738 (2005). After Booker, we review

questions of law arising under the Guidelines de novo. United States v. Crawford,

407 F.3d 1174, 1178 (11th Cir. 2005). If the district court has calculated the

Guidelines correctly, we review the sentence for reasonableness. Crawford, 407

F.3d at 1179.

      Booker holds that “the Sixth Amendment right to trial by jury is violated

where under a mandatory guidelines system a sentence is increased because of an

enhancement based on facts found by the judge that were neither admitted by the

defendant nor found by the jury.” United States v. Rodriguez, 398 F.3d 1291,

1298 (11th Cir.), cert. denied, 125 S.Ct. 2935 (2005) (emphasis in original). We

have also explicitly held that “[e]xtra-verdict enhancements are to be determined

and used in the post-Booker world.” Rodriguez, 398 F.3d 1301. See also, United

States v. Williams, 408 F.3d 745, 749 (11 th Cir. 2005).

      In this case, the record shows that the district court was aware the Guidelines

were merely advisory. Consequently, any judicial fact-finding done by the district



                                           2
court did not implicate the Sixth Amendment. The record indicates that the

applicable Guidelines range was accurately calculated and considered by the

district court. The sentence ultimately imposed by the district court was entirely

reasonable. Therefore, the judgment of the district court is

      AFFIRMED.




                                          3